Action to recover for labor done and materials furnished by plaintiff in a building job for defendant. No questions of law are involved. The *528issues were solely those of fact and upon those issues the jury found for the plaintiff. The defendant comes to this court upon motion for new trial based upon the customary grounds.
H. C. Libby, for plaintiff.
H. E. Nixon, for defendant. ■
While the defendant offered testimony which, if taken at its full value, would militate against the verdict, yet there is evidence to support the verdict, and the defendant must abide the jury finding since he has failed to convince us that we should substitute our judgment of the weight of the evidence for that of the jury under familiar rules governing situations like the one at bar. Motion overruled,